UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For this fiscal year ended December 31, 2015 Commission File Number: 000-51954 DCP HOLDING COMPANY (Exact name of Registrant as specified in its Charter) Ohio 20-1291244 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 100 Crowne Point Place Sharonville, Ohio (Zip Code) (Address of Principal Executive Office) Registrant’s telephone number, including area code: (513) 554-1100 Securities registered pursuant to section 12(b) of the Act: TITLE OF EACH CLASS TO BE SO REGISTERED NAME OF EACH EXCHANGE ON WHICH EACH CLASS IS TO BE REGISTERED NOT APPLICABLE NOT APPLICABLE Securities registered pursuant to section 12(g) of the act: Class A Redeemable Common Shares, no par value Class B Redeemable Common Shares, no par value Class C Redeemable Common Shares, no par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES
